         Case 1:19-cv-08019-PGG Document 15 Filed 09/25/19 Page 1 of 13



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------- x

MEF I, LP,                                                :
                                                              19 Civ. 8019 (PGG)
               Plaintiff and Counter-Defendant,           :
                                                              ANSWER AND AFFIRMATIVE
                - against -                               :   DEFENSES TO CLAIMS OF
                                                              PLAINTIFF MEF I, LP AND
SHIFTPIXY, INC.,                                          :   COUNTERCLAIM OF
                                                              COUNTER-DEFENDANT
               Defendant and Counter-Plaintiff.           :   SHIFTPIXY, INC.

------------------------------------- x


                Defendant and counter-plaintiff ShiftPixy, Inc. (“ShiftPixy”), by its attorneys

identified below, for its answer and affirmative defenses (“answer”) to the complaint and its claims for

relief (the “Complaint”) of plaintiff and counter-defendant MEF I, LP (“MEF”) states as follows:

                1.      Denies having knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph “1” of the Complaint.

                2.      Admits the truth of the allegations contained in paragraph “2” of the

Complaint, except denies that a substantial part of the events giving rise to the claims asserted

herein occurred within the Southern Judicial District of New York.

                3.      Denies having knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph “3” of the Complaint.

                4.      Admits the truth of the allegations contained in paragraph “4” of the

Complaint.

                5.      Denies having knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph “5” of the Complaint.
         Case 1:19-cv-08019-PGG Document 15 Filed 09/25/19 Page 2 of 13



               6.      Denies the truth of the allegations contained in paragraph “6” of the

Complaint, and respectfully refers the Court to the instrument identified there for its full content

and legal effect.

               7.      Denies the truth of the allegations contained in paragraph 7” of the

Complaint.

               8.      Denies the truth of the allegations contained in paragraph “8” of the

Complaint, and respectfully refers the Court to the instruments identified there for their full

content and legal effect.

               9.      Denies the truth of the allegations contained in paragraph “9” of the

Complaint.

               10.     Denies having knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph “10” of the Complaint, and respectfully refers

the Court to the instruments identified there for their full content and legal effect.

               11.     Denies the truth of the allegations contained in paragraph “11” of the

Complaint.

               12.     Denies having knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph “12” of the Complaint.

               13.     Denies the truth of the allegations contained in paragraph “13” of the

Complaint.

               14.     Denies having knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph “14” of the Complaint, and respectfully refers

the Court to the instruments identified there for their full content and legal effect.




                                                  2
         Case 1:19-cv-08019-PGG Document 15 Filed 09/25/19 Page 3 of 13



                15.     Denies the truth of the allegations contained in paragraph “15” of the

Complaint.

                16.     Denies having knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph “16” of the Complaint, and respectfully refers

the Court to the instrument identified there for its full content and legal effect.

                17.     Denies the truth of the allegations contained in paragraph “17” of the

Complaint.

                18.     Admits the truth of the allegations contained in paragraph “18” of the

Complaint.

                19.     Admits the truth of the allegations contained in paragraph “19” of the

Complaint.

                20.     Admits the truth of the allegations contained in paragraph “20” of the

Complaint.

                21.     Denies the truth of the allegations contained in paragraph “21” of the

Complaint.

                22.     Denies the truth of the allegations contained in paragraph “22” of the

Complaint, and respectfully refers the Court to the provisions of the instrument identified there

for its full content and legal effect.

                23.     Denies the truth of the allegations contained in paragraph “23” of the

Complaint, and respectfully refers the Court to the provisions of the instrument identified there

for its full content and legal effect.




                                                   3
         Case 1:19-cv-08019-PGG Document 15 Filed 09/25/19 Page 4 of 13



                24.     Denies the truth of the allegations contained in paragraph “24” of the

Complaint, and respectfully refers the Court to the provisions of the instrument identified there

for its full content and legal effect.

                25.     Denies the truth of the allegations contained in paragraph “25” of the

Complaint, and respectfully refers the Court to the provisions of the instrument identified there

for its full content and legal effect.

                26.     Denies the truth of the allegations contained in paragraph “26” of the

Complaint, and respectfully refers the Court to the provisions of the instrument identified there

for its full content and legal effect.

                27.     Denies the truth of the allegations contained in paragraph “27” of the

Complaint, and respectfully refers the Court to the provisions of the instrument identified there

for its full content and legal effect.

                28.     Denies the truth of the allegations contained in paragraph “28” of the

Complaint, and respectfully refers the Court to the provisions of the instrument identified there

for their full content and legal effect.

                29.     Denies the truth of the allegations contained in paragraph “29” of the

Complaint, and respectfully refers the Court to the provisions of the instrument identified there

for their full content and legal effect.

                30.     Denies the truth of the allegations contained in paragraph “30” of the

Complaint, and respectfully refers the Court to the provisions of the instruments identified there

for their full content and legal effect.

                31.     Denies the truth of the allegations contained in paragraph “31” of the

Complaint.



                                                 4
         Case 1:19-cv-08019-PGG Document 15 Filed 09/25/19 Page 5 of 13



               32.     Denies the truth of the allegations contained in paragraph “32” of the

Complaint.

               33.     Denies having knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph “33” of the Complaint.

               34.     Denies the truth of the allegations contained in paragraph “34” of the

Complaint.

               35.     Denies the truth of the allegations contained in paragraph “35” of the

Complaint.

               36.     Denies the truth of the allegations contained in paragraph “36” of the

Complaint, and respectfully refers the Court to the Form 8-K identified there for its full content

and legal effect.

               37.     Denies the truth of the allegations contained in paragraph “37” of the

complaint.

               38.     Denies the truth of the allegations contained in paragraph “38” of the

Complaint.

               39.     Admits the truth of the allegations contained in paragraph “39” of the

Complaint.

               40.     Denies the truth of the allegations contained in paragraph “40” of the

Complaint.

               41.     Denies the truth of the allegations contained in paragraph “41” of the

Complaint, and respectfully refers the Court to the instruments identified there for their full

content and legal effect.




                                                  5
         Case 1:19-cv-08019-PGG Document 15 Filed 09/25/19 Page 6 of 13



               42.     Repeats the answers given above in response to paragraphs “1” through

“41” of the Complaint as if fully set forth at length here in response to paragraph “42” of the

Complaint.

               43.     Denies the truth of the allegations contained in paragraph “43” of the

complaint.

               44.     Denies the truth of the allegations contained in paragraph “44” of the

complaint.

               45.     Repeats the answers given above in response to paragraphs “1” through

“41” of the Complaint as if fully set forth at length here in response to paragraph “45” of the

Complaint.

               46.     Denies the truth of the allegations contained in paragraph “46” of the

complaint.

               47.     Denies the truth of the allegations contained in paragraph “47” of the

complaint.

               48.     Repeats the answers given above in response to paragraphs “1” through

“41” of the Complaint as if fully set forth at length here in response to paragraph “48” of the

Complaint.

               49.     Denies the truth of the allegations contained in paragraph “49” of the

Complaint, and respectfully refers the Court to the instrument identified there for its full content

and legal effect.

               50.     Denies the truth of the allegations contained in paragraph “50” of the

Complaint, and respectfully refers the Court to the instruments identified there for their full

content and legal effect.



                                                  6
         Case 1:19-cv-08019-PGG Document 15 Filed 09/25/19 Page 7 of 13



                 51.   Denies the truth of the allegations contained in paragraph “51” of the

Complaint, and respectfully refers the Court to the instrument identified there for its full content

and legal effect.

                 52.   Denies the truth of the allegations contained in paragraph “52” of the

Complaint, and respectfully refers the Court to the instrument identified there for its full content

and legal effect.

                 53.   Denies the truth of the allegations contained in paragraph “53” of the

Complaint.

                 54.   Denies the truth of the allegations contained in paragraph “54” of the

Complaint.

                 55.   Denies the truth of the allegations contained in paragraph “55” of the

Complaint.

                 56.   Denies the truth of the allegations contained in paragraph “56” of the

Complaint.

                 57.   Denies the truth of the allegations contained in paragraph “57” of the

Complaint.

                 58.   Denies the truth of the allegations contained in paragraph “58” of the

Complaint.

                                       Affirmative Defenses

                 59.   Injunctive relief sought by MEF is barred by the doctrine of unclean

hands.

                 60.   The remedy of receivership sought by MEF is barred by the doctrine of

unclean hands.



                                                  7
         Case 1:19-cv-08019-PGG Document 15 Filed 09/25/19 Page 8 of 13



               61.     MEF’s damages claims are wildly exaggerated and based on a blatant

misreading of the relevant instruments.

               62.     To the extent MEF engaged in illegal conduct, its claims are barred.

               63.     To the extent MEF engaged in fraud, its claims are barred.

               64.     MEF’s claims are barred by payment.

               65.     MEF’s claims are barred by failure of consideration.

                                       COUNTERCLAIM

               As and for its counterclaim against plaintiff and counter-defendant MEF I, LP

(“MEF”) defendant and counter-plaintiff ShiftPixy, Inc. (“ShiftPixy”) alleges:

                                            Jurisdiction

               1.      Upon information and belief, the subject matter jurisdiction of this Court

over this counterclaim rests upon 28 U.S.C. § 1331(a)(2) in that MEF is a citizen of the States of

Delaware and New York, as well as of the states where its limited partners are domiciled,

ShiftPixy is a citizen of the States of Wyoming and California, and the matter in controversy

exceeds the sum or value of $75,000, exclusive of interest and costs, all as hereinafter more fully

appears. The subject matter jurisdiction of this Court also rests on 28 U.S.C. § 1367(c), in that

the claims asserted in this counterclaim are so related to the claims asserted in this action by

MEF in the Complaint that they form part of the same case or controversy under Article III of the

United States Constitution, all as hereinafter more fully appears.

                                              Parties

               2.      ShiftPixy is a corporation duly organized and existing under the laws of

the State of Wyoming and having its principal place of business in Irvine, California.




                                                  8
         Case 1:19-cv-08019-PGG Document 15 Filed 09/25/19 Page 9 of 13



               3.      Upon information and belief, MEF is a Delaware limited partnership with

its principal place of business in New York, New York. The identity of the limited partners of

MEF is not known to ShiftPixy.

         Factual Allegations Common to All Claims for Relief of the Counterclaim

               4.      ShiftPixy is an early stage technology-based specialized staffing and

human capital management service provider that offers solutions for large contingent part-time

workforce demands, primarily in the restaurant, hospitality and maintenance service trades.

               5.      ShiftPixy is a publicly-held company; ShiftPixy’s shares are listed and

trade on the NASDAQ stock exchange.

               6.      In June 2018 ShiftPixy sold a senior secured convertible note to MEF in

the principal amount of $2,500,000 (the “June 2018 Note”) with an issuance date of June 4,

2018.

               7.      As a result of certain technical defaults under the June 2018 Note,

ShiftPixy entered into an agreement with MEF pursuant to which ShiftPixy issued to it an 8%

senior secured convertible note in the principal amount of $222,222.22 (the “December 2018

Note”). The December 2018 Note has identical terms to the June 2018 Note. (The June 2018

Note and December 18 Note are each individually referred to here as a Note and together are

referred to as the “Notes.”)

               8.      The June 2018 Note was purchased at a price discounted to its principal

amount, to wit $2,250,000.

               9.      The June 2018 Note matures September 4, 2019 and the December 2018

Note matures the same day.

               10.     The Notes bear interest at the rate of 8% (eight percent) per annum.



                                                 9
        Case 1:19-cv-08019-PGG Document 15 Filed 09/25/19 Page 10 of 13



               11.    At the time it sold the Notes to MEF, and on identical terms, ShiftPixy

also sold senior secured convertible notes to other investors, to wit, CVI Investments, Inc.; Alpha

Capital Anstalt; Dominion Capital LLC; and Osher Capital Partners, LLC.

               12.    The aggregate initial principal balance under the June 2018 Notes (to all

investors including MEF) was $10,000,000.

               13.    The aggregate initial principal balance under the December 2018 Notes (to

all investors including MEF) was $888,888.88.

               14.    Generally, the unpaid principal amount of a Note, together with accrued

interest (and an additional amount called a “Make Whole Amount”), was convertible, on demand

of the noteholder, into common shares of ShiftPixy at a price calculated under the express terms

and conditions thereof (the “conversion price”).

               15.    Under the June 2018 Note, the conversion price is $2.49. That conversion

price is subject to adjustment from and after the maturity date of the Note, September 4, 2019.

               16.    MEF has made a series of conversion demands under the June 2018 Note.

               17.    With respect to each such demand, MEF demanded issuance by ShiftPixy

of what was represented by MEF to be the number of shares to which it was entitled under the

Note.

               18.    In each such case, MEF made the demand using a conversion price that it

purportedly had derived from the terms and conditions of the Note but that was not applicable at

the date of the demand, and was only applicable after the maturity date of the Note.

               19.    In response to MEF’s conversion demands, ShiftPixy issued and delivered

to MEF the number of common shares it had demanded. That number of shares was in excess of

the number of shares to which MEF was entitled and that ShiftPixy was obligated to issue to it.



                                                10
        Case 1:19-cv-08019-PGG Document 15 Filed 09/25/19 Page 11 of 13



                 20.   ShiftPixy only recently discovered that MEF had used the wrong

conversion price in making its demands.

                 21.   In order to account for the issuance of these excess shares, ShiftPixy was

required to incur professional fees and related sums.

                 22.   ShiftPixy was injured by the issuance and delivery of these excess shares

in an amount to be proven herein, but believed to exceed Six Hundred Thousand Dollars

($600,000.00).

                                 FIRST CLAIM FOR RELIEF
                                     (Breach of Contract)

                 23.   Counter-plaintiff ShiftPixy repeats and realleges each allegation contained

in paragraphs “1” through “22” of its counterclaim as if fully set forth at length herein as

paragraph “26” hereof.

                 24.   MEF received shares pursuant to its improper demands that it should not

have received in conformity with the June 2018 Note.

                 25.   MEF has sold the ShiftPixy shares it received from its improper and extra-

contractual demands on the public market, and has received therefor an amount currently

unknown to ShiftPixy, but believed to exceed.

                 26.   By reason of the foregoing, MEF has breached the terms and conditions of

the June 2018 Note.

                 27.   ShiftPixy is entitled to recover its damages resulting from that breach in

such amount as may be proven but which ShiftPixy believes exceed Six Hundred Thousand

Dollars ($600,000.00).

                 28.   ShiftPixy’s damages are a set-off as against any money damages MEF

seeks in this action, and accordingly reduce those damages if its damages are less than MEF’s

                                                 11
        Case 1:19-cv-08019-PGG Document 15 Filed 09/25/19 Page 12 of 13



damages; to the extent ShiftPixy’s damages exceed the damages amounts MEF has sought in or

has received pursuant to this action, or exceed the amounts ShiftPixy was required to repay under

the Notes and has in fact repaid, whether by payment of cash or issuance and delivery of its

common shares, MEF must pay ShiftPixy that excess amount.

                                SECOND CLAIM FOR RELIEF
                                    (Unjust Enrichment)

               29.     Counter-plaintiff ShiftPixy repeats and realleges each allegation contained

in paragraphs “1” through “28” of its counterclaim as if fully set forth at length herein as

paragraph “29” hereof.

               30.     By reason of the foregoing, MEF has been enriched in a sum equal to the

share price of the excess shares issued and transferred as of the date of delivery thereof.

               31.     This enrichment was at ShiftPixy’s expense.

               32.     Equity and good conscience militate against permitting MEF to retain this

enrichment.

               33.     ShiftPixy is entitled to recover the amount of this enrichment from MEF.




                                                 12
        Case 1:19-cv-08019-PGG Document 15 Filed 09/25/19 Page 13 of 13



               WHEREFORE, counter-plaintiff ShiftPixy demands judgment (a) against counter-

defendant MEF on its claims dismissing such claims, assessing ShiftPixy’s attorney’s fees and

costs and disbursements incurred in connection with such claims and this action against MEF as

provided in the Notes, and awarding it such other and further relief which the Court may deem

just and proper in the circumstances, and (b) on ShiftPixy’s counterclaims awarding it damages

in such amount as may be proven in this action, together with pre- and post-judgment interest,

the costs and disbursements of this action, ShiftPixy’s attorney’s fees and costs incurred in

connection with this action as provided in the Notes, and awarding it such other and further relief

which the Court may deem just and proper in the circumstances.

Dated: Cornwall-on-Hudson, New York
       September 25, 2019

KARLINSKY LLC                                    FITZGERALD YAP KREDITOR LLP
103 Mountain Road                                2 Park Plaza, Suite 850
Cornwall-on-Hudson, New York 12520               Irvine, California 92614
(646) 437-1430                                   (949) 788-8900
Martin E. Karlinsky, Esq.                        Michael J. Fitzgerald, Esq.
Bonnie H. Walker, Esq.                           John C. Clough, Esq.

martin.karlinsky@karlinskyllc.com                mfitzgerald@fyklaw.com
bonnie.walker@karlinskyllc.com                   jclough@fyklaw.com

                  Attorneys for Defendant and Counter-Plaintiff ShiftPixy, Inc.




                                                13
